
	
		II
		109th CONGRESS
		2d Session
		S. 3927
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2006
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require the placement of blast-resistant cargo
		  containers on all commercial passenger aircraft.
	
	
		1.Blast-Resistant
			 containers
			(a)RequirementSection 41704 of title 49, United States
			 Code, is amended by adding at the end the following: Each aircraft used
			 to provide air transportation for individuals and their baggage or other cargo
			 shall be equipped with not less than 1 hardened, blast-resistant cargo
			 container..
			(b)Distribution to
			 air carriersNot later than 90 days after the completion of the
			 Hardened Container Pilot Program, the Secretary of Homeland Security shall
			 distribute sufficient blast-resistant cargo containers to air carriers to meet
			 the requirement under section 41704 of title 49, United States Code, as amended
			 by subsection (a).
			
